NO. 07-09-0118-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                    MAY 13, 2009

                        ______________________________


       CERTAIN PRIMARY UNDERWRITERS AT LLOYD’S, LONDON AND
    CERTAIN EXCESS UNDERWRITERS AT LLOYD’S LONDON, APPELLANTS

                                          V.

          HERRING BANK, F/K/A HERRING NATIONAL BANK, APPELLEE


                       _________________________________

            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

               NO. 91,926-B; HONORABLE JOHN B. BOARD, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Appellants’ Unopposed Motion to Dismiss Appeal. By

the motion, Appellants represent that the parties have reached a settlement and request

that this appeal be dismissed with costs to be assessed against Appellants.
      Without passing on the merits of the case, Appellants’ motion is granted and the

appeal is dismissed. See Tex. R. App. P. 42.1. Pursuant to the motion, costs are taxed

against Appellants. Having dismissed the appeal at the request of Appellants, no motion

for rehearing will be entertained and our mandate will issue forthwith.


      Also pending in this Court is a motion for extension of time in which to file the clerk’s

record. Our disposition of this appeal renders that motion moot.




                                                  Patrick A. Pirtle
                                                      Justice




                                              2